Case: 20-60095     Document: 00515995879         Page: 1     Date Filed: 08/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 26, 2021
                                  No. 20-60095                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Dalwinder Singh,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 735 552


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Dalwinder Singh, a native and citizen of India, petitions us to review
   the Board of Immigration Appeals’ approval of his order of removal. He
   argues that he has proven the elements of his asylum claim for past
   persecution and fear of future persecution. He further asserts the he has


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60095      Document: 00515995879           Page: 2    Date Filed: 08/26/2021




                                     No. 20-60095


   shown he will be tortured in the future. The Board rejected Singh’s appeal
   of his past persecution claim on the grounds of the harm he described not
   being extreme enough. The Board also rejected Singh’s fear of future
   persecution claim because Singh did not show relocation within his home
   country would be unreasonable. We review decisions of the Board with
   deference and so overturn their conclusions only when the evidence compels
   us. See Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).
          Persecution for the purposes of a past persecution asylum claim must
   be extreme conduct. Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006); see
   also Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012). Our
   precedent holds that harm analogous to what Singh described experiencing
   does not rise to the level of persecution. See, e.g., Abdel-Masieh v. INS, 73
   F.3d 579, 584 (5th Cir. 1996); Eduard v. Ashcroft, 379 F.3d 182, 187-88 (5th
   Cir. 2004). Therefore, the Board’s decision is in line with the law of this
   circuit.
          Asylum can also be based on a reasonable fear of future persecution.
   Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444-45 (5th Cir. 2001). That fear
   must be subjectively reasonable, which is not at issue here because Singh is
   credible. However, that fear must also be objectively reasonable and the law
   states that this element is not fulfilled when internal relocation is reasonable.
   8 C.F.R. § 208.13(b)(2)(ii). Reviewing the evidence does not compel us to
   find that relocation is unreasonable in this case.
          Finally, we are not compelled to find that Singh will be tortured in the
   future and that the Indian Government will acquiesce to that torture. An
   alien seeking CAT protection must demonstrate that it is more likely than
   not that he will be tortured in his home country “at the instigation of or with
   the consent or acquiesce of a public official or other person acting in an
   official capacity.” 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1). Acquiescence




                                          2
Case: 20-60095      Document: 00515995879          Page: 3   Date Filed: 08/26/2021




                                    No. 20-60095


   “requires that the public official, prior to the activity constituting torture,
   have awareness of such activity and thereafter breach his or her legal
   responsibility to intervene to prevent such activity.” 8 C.F.R.
   § 1208.18(a)(7). Singh argues that his local police did not protect him in the
   past, but he cannot show that these police officers or any government official
   would acquiesce to his torture. See Morales v. Sessions, 860 F.3d 812, 818 (5th
   Cir. 2017) (an alien’s CAT claim could not succeed because it “rests wholly
   upon surmise and speculation” (internal quotation marks and citation
   omitted)).
          DENIED.




                                          3